DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Election/Restrictions Restriction is required under 35 U.S.C. 121 and 372. 
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
 Group I, claim(s) 1-16 and 19-20, drawn to an apparatus, classified in 134/95.3.; B08B1/002 
Group II, claim(s) 17-18, drawn to a method, classified in 134/001; B08B2/123. 
The inventions listed as Groups I do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The apparatus claims of Group I and the method claims of Group II share a common features of a cleaning module, cleaning solution, vibrating module, cleaning tank, transfer module, and control module.
The common features do not define the “special technical feature”, since the claimed feature does not define a contribution over the prior art, as evidenced by Kondo et al. (US6271149) or Kim (US2013/0239987) in view of Taiwan Semiconductor (CN1955848). Accordingly, the common feature, as recited in the method and apparatus claims are not considered as the "special technical feature" as defined by PCT Rule 13.2.  Therefore, unity of invention is lacking according to PCT Rule 13.2. Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among . 
During a telephone conversation with Mr. Joe Muncy on 2/2/2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 17-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-16 and 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is indefinite because “the ultrasonic energy”, “the bubbles”, “the shock waves” lack positive antecedent basis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 17-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (6271149) in view of Wirth (US2005/0199066).
 Re claim 17, Kondo et al. teach a method of cleaning a display panel (col. 7, lines 35-42) comprising transferring the object to be cleaned to a cleaning tank 112, delivering the cleaning solution to the object to be cleaned (col. 8, lines 5-35), performing vibrational cleaning on the object (col. 8, lines 30-35) and transferring the object out of the cleaning tank (Fig. 7), wherein the method of performed using the a vibration cleaning device comprising a) a cleaning module (fig. 1, element 1, configured to clean the flat panel display through a cleaning solution; a cleaning solution delivery module 118 independently disposed in the cleaning module and configured to deliver the cleaning solution to the object (col. 8, lines 25-30 teaches a supply port 118 for delivering water); a vibrating module 119 connected to the cleaning module  and configured to vibrate the object at a predetermined vibrational frequency (col. 8, lines 30-35), so that the cleaning module performs vibration cleaning on the object; a cleaning tank (Fig. 2, 112, ) configured to accommodate the object and a transfer module (roller conveyor 115) to transfer the cleaned object out of the cleaning tank.
	Kondo et al. teach the invention substantially as claimed with the exception of control module connected to the various modules and configured to control working states of the modules, and further fails to teach the specific method steps executed by a control module.  Wirth teaches a system for processing a workpiece, wherein the system includes a plurality of workpiece stations and a robot moveable between the workpiece stations for moving the workpiece from one station to another (paragraphs 15, 17, 31). Paragraph 2 teaches the workpieces include display panels.  Paragraph 31 teaches the processing system include a control/display 17.  Paragraph 42 and Fig. 11 teaches a controller 72 and a computer 74 for controlling the sonic energy (i.e. cleaning state) in order to prevent any damage to the substrate surface.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kondo et al. to include a controller (i.e. computer), as taught by Wirth, for purposes of controlling the processing parameters during cleaning in order to prevent any damage to the substrate surface.  The examiner further argues that applicant’s limitations of a control module executing various cleaning steps, are neither novel nor unobvious as the cleaning arts are replete with controllers, processors, and computers to monitor processing parameters during a cleaning process. Re claim 18, the limitations of creating bubbles and generating shock waves are a result of ultrasonication and therefore, the skilled artisan would reasonably expect the limitations to be met since Kondo et al. teach using an ultrasonic oscillator. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shurtliff teaches a brush in combination with ultrasonication. Hayashi et al. teach cleaning and drying a wafer.  Lee and Ashjaee et al. teach cleaning display panels.  Chien teaches a vibration cleaning device. Kim teaches an ultrasonic cleaning apparatus.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711  
bsc